        Case 1:20-cv-06918-LAP Document 7 Filed 12/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARY OFISI, et al.,

                      Plaintiffs,
                                                                ORDER
             -against-
                                                          20 Civ. 6918 (PGG)
DEFENDANT CLEARSTREAM BANKING
S.A., a Luxembourg Banking Corporation,
BANCA UBAE SPA, an Italian Banking
Corporation, JP MORGAN CHASE BANK
N. A., a United States Banking Association,
CENTRAL BANK OF IRAN, a/k/a Bank
Markazi, and ISLAMIC REPUBLIC OF
IRAN,

                      Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

            The conference currently scheduled for December 17, 2020 is adjourned sine die.

Dated: New York, New York
       December 16, 2020
